ORDER

PER CURIAM.
Defendant appeals from the judgment entered by the trial court on a jury verdict finding her guilty of felony stealing, in violation of section 570.030 RSMo (2000). The trial court sentenced her to three years imprisonment, suspended the execution of the sentence, and placed her on five years probation.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).